In an action, inter alia, to enjoin the enforcement of a judgment, plaintiff appeals from an order of the Supreme Court, Westchester County, entered *1028November 18, 1975, which, inter alia, directed dismissal of the complaint. Order reversed, on the law, without costs or disbursements, and motions for summary judgment denied. There are issues of fact in this case which require a plenary trial. Shapiro, J. P., Margett and O’Connor, JJ., concur; Cohalan, J., dissents and votes to affirm the order on the opinion of Mr. Justice Marbach at Special Term.